DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-13  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kim et al. (US20150022016) (hereinafter Kim).
Per claim 1, Kim discloses a method of radio communication of a slave device with a master device *paragraph 0029, i.e. master and slave device in a network), the method comprising steps of: - the slave device receiving (202) a connection request sent by the master device (paragraph 0132, i.e. the PTU [slave mode] may receive a connection request signal from the master device. The PTU may transmit a response signal to the master device in response to the connection request signal) 5comprising first communication parameters[0013, i.e. The PTU and the neighbor PTU may be in a network that has been arbitrarily configured; and any one or any combination of a communication time, a transmission power, and a communication frequency of the neighbor PTU may be preset].for communicating with the master device, the communication parameters being indicative of a sequence of frequency channels to be used during successive periods to communicate with the master device (paragraph 0154, i.e. a number of frequency channels used by the PTU or the neighbor PTU during a predetermined period of time may increase. For example, when a frequency hopping sequence is "Channel 1-Channel 2-Channel 3" and a frequency hopping interval is 3 .mu.s), - during one of the periods, implementing by the slave device of a processing capable of causing the master device to send a connection update comprising second 10communication parameters with the master device to be used in place of the first communication parameters 0154, i.e. a probability of frequency channels used by the PTU and the neighbor PTU overlapping may increase, and a probability of interference occurring may increase. The PTU may control the frequency hopping interval of the neighbor PTU to adjust the frequency channels used by the PTU and the neighbor PTU so the frequency channels do not overlap each other and paragraph 0065, Fig 1, i.e. Tx controller 114 detects that the voltage standing wave ratio [VSWR] is greater than the predetermined value, the Tx controller 114 may calculate a wireless power transmission efficiency for each of N tracking frequencies, determine a tracking frequency F.sub.Best providing the best wireless power transmission efficiency among the N tracking frequencies, and adjust the reference resonant frequency F.sub.Ref to the tracking frequency F.sub.Best , the processing comprising an action (210) on one of the frequency channels capable of causing the master device to detect a degradation in communication quality on the frequency channel (paragraph 0065,. Tx controller 114 detects that the VSWR is greater than the predetermined value, which causes power transmission inefficiencies and degradation).
Per claim 9, Kim discloses the method according to claim 1, wherein the slave device uses a low-power Bluetooth 25protocol to communicate with the master device (paragraph 0085, Fig 1, ref. 124, bluetooth module).
Per claim 10, Kim discloses a computer program product comprising program code instructions for executing the steps of the method according to claim 1, when this program is executed by a master or slave device (paragraph 0192, a programmable logic unit, a microprocessor, or any other device capable of running software or executing instructions).
Per claim 11, refer to the same rationale as explained in claim 1( see paragraph 0195, computer readable storage).
Per claim 12, refer to the same rationale as explained in claim 1(see paragraph 0192, slave device and a processor).
Per claim 13, refer to the same rationale as explained in claim 1(see paragraph 0192, Fig 1 slave device, master device and a processor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Youn et al. (US201210344235) (hereinafter Youn).
Per claim 2, Kim discloses the method according to claim 1, but fails to explicitly  disclose wherein the processing comprises sending (206) a 15connection update request to the master device, the action being selectively implemented when the slave device detects that the parameter update request has not been processed by the master device.
In analogous field of endeavor, Youn discloses wherein the processing comprises sending (206) a 15connection update request to the master device, the action being selectively implemented when the slave device detects that the parameter update request has not been processed by the master device (paragraph 0276, i.e. if the wireless power transmitter fails to receive a packet during a predetermined period of time [i.e., out of time] or if a power transfer contract is not configured [i.e., no power transfer contract], the wireless power transmitter may shift to the selection phase ) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Youn into the invention of Kim, wherein Kim provides an interference control method of a power transmitting unit (PTU) includes determining whether the PTU is in an interference environment in which interference by a neighbor PTU occurs; and controlling a communication parameter of either one or both of the neighbor PTU and a power receiving unit PRU and  Youn provides a data transmission method and apparatus in which data can be transmitted even if a load changes during wireless charging in order to for better quality of service when exchanging data from a transmitter to receiver, where adjusting power/load based on response or if no response or  due to an error, authentication maybe applied, see Youn, paragraphs 0005, 0006 and 0276.
Per claim 3, the combination discloses the method according to claim 2, wherein Youn discloses the connection update request is encrypted by the slave device before being sent(paragraphs 0133-0135, i.e.  interrupts connection and informs a counterpart device about a reason for the interruption, performs power control and role switch. [0135] Performs security [authentication, pairing, encryption] function and see paragraph  0390, i.e. timeout may occur when the receiver fails to receive control error packet [CEP], however adjusting CE may prevent a timeout, a time is required until charging which includes an authentication function(same rational as explained in claim 2).
Per claim 5, Kim discloses the method according to claim 1, but fails to explicitly disclose  wherein the action (210) on one of the frequency 25channels comprises not sending a response expected by the master device on the frequency channel.
In analogous field of endeavor, Youn discloses wherein the action (210) on one of the frequency 25channels comprises not sending a response expected by the master device on the frequency channel (paragraph 0282, i.e. in case the wireless power transmitter fails to receive a packet during a predetermined period of time [i.e., time-out]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Youn into the invention of Kim, in order to for better quality of service when exchanging data from a transmitter to receiver, where adjusting power based on response or if no response in order to for better quality of service when exchanging data from a transmitter to receiver, where adjusting power/load based on response or if there’s no response due to an error, authentication maybe applied, see Youn, paragraphs 0005, 0006 and 0282.
Per claim 6, Kim discloses the method according to claim 1, but  fails to disclose explicitly wherein  the frequency channel on which the action (210) is performed is randomly selected by the slave device from among several frequency channels .
In analogous field of endeavor, Youn discloses wherein the frequency channel on which the action (210) is performed is randomly selected by the slave device from among several frequency channels (paragraph 0340, i.e. the wireless power receiver performs an attempt to request a free slot for transmitting the control information (CI) packet during the following configuration phase, negotiation phase, and power transfer phase. At this point, the wireless power receiver selects a free slot and transmits an initial CI packet) .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Youn into the invention of Kim, in order to for better quality of service when exchanging data from a transmitter to receiver, where adjusting power/ load based on response or if there’s no response due to an error, selecting free slots for transmission, see Youn, paragraphs 0005, 0282 and 0340.
Per claim 7, Kim discloses the method according to claim 1, but fails to disclose further comprising a countermeasure step (214) 5when the slave device does not receive the frequency connection update within a predetermined time or after receiving a predetermined number of packets sent by the master device, the countermeasure step (214) comprising at least one of the following operations: - sending a connection interruption message to the master device, 10- sending an alert message informing the master device that the radio communication is not secure against relay attacks, - shutting down radio communication with the master device.
In analogous field of endeavor, Youn discloses disclose further comprising a countermeasure step (214) 5when the slave device does not receive the frequency connection update within a predetermined time (paragraph 0276, i.e. if the wireless power transmitter fails to receive a packet during a predetermined period of time [i.e., out of time]) or after receiving a predetermined number of packets sent by the master device, the countermeasure step (214) comprising at least one of the following operations: - sending a connection interruption message to the master device(paragraph 0133, interrupts connection and informs a counterpart device about a reason for the interrupts , i.e. examiner interprets that the slave device[host 490] can send and interrupt connection as well as source or master node [470]), a reason for an interrupt is not receiving a packet in predetermined time period), 10- sending an alert message informing the master device that the radio communication is not secure against relay attacks, - shutting down radio communication with the master device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Youn into the invention of Kim, in order to for better quality of service when exchanging data from a transmitter to receiver, where adjusting power based on response or if no response in order to for better quality of service when exchanging data from a transmitter to receiver or receiver to transmitter, where adjusting power/load based on response or if there’s no response due to an error-where an interruption connection may be applied prior to adjusting power/load, , see Youn, paragraphs 0005, 0133 and 0282.
Allowable Subject Matter
Claims 4, 8  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647